828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe W. FIELDS, SR., Plaintiff-Appellant,v.Kyle TESTERMAN, et al., Defendants-Appellees.
No. 87-5742
United States Court of Appeals, Sixth Circuit.
September 3, 1987.

ORDER
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Plaintiff initiated a 42 U.S.C. Sec. 1983 action.  On May 28, 1987, the district court dismissed all the defendants except Brian Bates.  Plaintiff appealed on June 12, 1987, from the May 28 order.


3
The May 28, 1987, order disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Fed.  R. Civ. P. 54(b).  Therefore, the order appealed from is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir. 1973).  The final decision of the district court has not been entered during the pendency of this appeal; therefore, this court lacks jurisdiction.  Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.